Citation Nr: 0307647	
Decision Date: 04/22/03    Archive Date: 04/30/03

DOCKET NO.  99-04 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for memory loss, 
claimed as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from July 1983 to February 
1990, and from November 1990 to May 25, 1991.  He served in 
the Southwest Asia Theater of Operations during the Persian 
Gulf War from January to May 1991.  

This appeal arises from rating actions by two RO's.  In 
December 1997 and January 1998, the VARO in Los Angeles, 
California, denied service connection for hypertension.  In 
July 1998, the veteran's claims file was transferred to the 
VARO in Newark, New Jersey, reflecting his change of 
residence to that area.  The veteran filed a Notice of 
Disagreement (NOD) with that RO in July 1998.  In January 
1999, the Newark RO denied service connection for memory 
loss, claimed as due to an undiagnosed illness; an NOD was 
received in February 1999.  A Statement of the Case (SOC) on 
both issues was issued later in February 1999, and the 
veteran filed a Substantive Appeal as to both issues in March 
1999.

In March 2000, the Board of Veterans' Appeals (Board) granted 
the veteran's motion to advance this case on the Board's 
docket; this advancement is reflected in the above-reported 
docket number.  

In August 2000, the Board remanded the issues on appeal to 
the RO for additional development and readjudication.  In 
March 2002, the veteran's claims file was transferred to the 
VARO in Phoenix, Arizona, reflecting his change of residence 
to that state.  After accomplishing the development requested 
in the Board's remand, the RO continued the denial of the 
claims (see September 2002 Supplemental SOC (SSOC)), which 
have now been returned to the Board for further appellate 
consideration. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The preponderance of the competent, probative medical 
evidence of record establishes that the veteran's 
hypertension had its onset several years post service, and 
that there is no nexus between that disorder and his service.

3.  Competent and persuasive medical opinions establish that 
the veteran's memory loss is not attributable to a known 
clinical diagnosis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have 
not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 4.104 (2002).

2.  The criteria for service connection for memory loss, as 
due to an undiagnosed illness, are met.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.317 (2002).


 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of the VA to notify a claimant of the 
information and evidence needed to substantiate a claim 
(38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)), as well as the 
duty to notify the claimant what evidence will be obtained by 
whom (38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of the VA with respect 
to its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)).

Having considered the record in light of the duties imposed 
by the VCAA and its implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

In the December 1997, January 1998, and January 1999 rating 
actions, the February 1999 SOC, the October and December 2000 
and May 2002 letters from the RO, the September 2002 SSOC, 
and the January 2003 letter from the RO, the veteran and his 
representative were variously notified of the law and 
regulations governing entitlement to the benefits he seeks, 
the evidence that would substantiate his claims, and the 
evidence that had been considered in connection with his 
appeal.  Thus, the Board finds that he has received 
sufficient notice of the information and evidence needed to 
support his claims, and been provided ample opportunity to 
submit information and evidence.  Additionally, the Board 
notes that in the aforementioned documents, the RO variously, 
and specifically in the SSOC, informed the veteran of what 
the evidence had to show to establish entitlement to the 
benefits he sought; what information or evidence VA still 
needed from the veteran; what evidence VA had retrieved and 
considered in his claims; what evidence he had to furnish; 
what he had to do to obtain assistance from VA in connection 
with his appeal; and that VA would make reasonable efforts to 
help him get evidence necessary to support his claim, such as 
medical records, if he gave VA enough information about such 
records so that VA could request them from the person or 
agency that had them.  In addition, the SSOC informed the 
veteran of the VCAA and its requirements; notified him that 
VA needed him to furnish the name and address of any medical 
provider, the time frame covered by the records, and the 
condition for which he was treated, and that VA would request 
such records on his behalf if he signed a release authorizing 
VA to request them; and notified him that he could help with 
his claims by informing VA of any additional information or 
evidence that he wanted VA to try to obtain for him, where to 
send additional evidence or information concerning his 
appeal, and where he could request assistance if needed.  The 
October 2000 and May 2002 RO letters to the veteran 
specifically requested him to furnish any additional 
pertinent medical evidence that the RO did not have or to 
sign release(s) authorizing VA to obtain such evidence.  
Accordingly, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and what 
evidence, if any, will be retrieved by VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103A and 38 
C.F.R. § 3.159(b)).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made appropriate efforts to assist 
the veteran in obtaining evidence necessary to substantiate 
his claims.  The RO has obtained extensive VA medical records 
of treatment and evaluation of the veteran, and the veteran's 
representative has submitted private medical records; all 
have been associated with the claims file.  The veteran was 
afforded comprehensive VA examinations in August 1997, July, 
November, and December 1998, and January 2001; in August 
2002, the veteran refused additional VA examinations.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing evidence pertinent to the issues on appeal that has 
not been obtained.    

Under these circumstances, the Board finds that adjudication 
of the claims for service connection, at this juncture, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  



II.  Analysis

A.	Service Connection for Hypertension

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and hypertension becomes manifest to a 
degree of 10 percent within 1 year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A.     §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  A 10 percent rating is warranted 
for hypertensive vascular disease (hypertension and isolated 
systolic hypertension) where the diastolic pressure is 
predominantly 100 or more, or the systolic pressure is 
predominantly 160 or more.  A minimum 10 percent rating is 
also assigned for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  Hypertension or isolated systolic 
hypertension must be confirmed by readings taken 2 or more 
times on at least 3 different days.  The term hypertension 
means that the diastolic blood pressure is predominantly 90 
mm. or greater, and isolated systolic hypertension means that 
the systolic blood pressure is predominantly 160 mm. or 
greater with a diastolic blood pressure of less than 90 mm.  
38 C.F.R. § 4.104, Diagnostic Code 7101.

In this case, the veteran claims that he has hypertension as 
a result of his military service.

A review of the service medical records for the first period 
of active service discloses that a blood pressure (BP) 
reading of 114/70 was recorded on enlistment examination of 
March 1983, and the heart and vascular system were normal.  
Thereafter, the following BP readings were recorded in 1984: 
118/76 in April; 106/74 in August; and 120/72, 130/80, and 
108/70 in November.  The following BP readings were recorded 
in 1985: 112/80 in January; 104/76 in March; 116/80 in July; 
and 100/60 in September.  The following BP readings were 
recorded in 1986: 90/60 in January; 119/67, 127/77, 129/72, 
140/60, 127/68, 137/79, 117/80, 111/62, 119/73, 128/70, and 
110/54 in April; 110/80 in August; and 112/78 in December. BP 
readings of 104/78 and 126/82 were recorded in February 1987 
and May 1988, respectively.  The veteran indicated no history 
of heart trouble, chest pain, heart murmur, high BP, or 
stroke in a July 1988 report of medical history, and a BP 
reading of 110/70 was recorded during hospitalization in 
August 1988.  The following BP readings were recorded in 
1989: 120/74 in March; 114/80 in April; 140/88 in June; 
126/82 in October; 128/82 in November; and 122/80 on 
separation examination in December.  The heart and vascular 
system were normal on the latter examination, and the veteran 
denied a history of heart trouble and high or low BP.

On March 1990 examination for enlistment into the United 
States Army Reserve, the veteran denied a history of heart 
trouble and high or low BP.  A BP reading of 108/78 was 
recorded on examination, and the heart and vascular system 
were normal.  

On April 1991 examination at separation from the second 
period of active service, the veteran denied a history of 
heart trouble and high or low BP, and stated that he had no 
reason to believe that he or any member of his unit had been 
exposed to chemical or germ warfare.  A BP reading of 137/89 
was recorded on examination, and the heart and vascular 
system were normal.

During the first post-service year, BP readings of 122/70 and 
126/86 were recorded on June 1991 military outpatient 
examinations.  Subsequent VA outpatient records recorded a BP 
reading of 125/80 in August 1991, at which time it was noted 
that the veteran had no history of hypertension; 120/80 in 
October 1991; 110/90 in January 1992; 120/90 in February 
1992; and 120/90 in March 1992

Thereafter VA outpatient records recorded the following BP 
readings in 1992: 121/98 in September, and 125/85 and 135/90 
in November.  BP readings of 130/70, 110/70, and 120/80 were 
recorded during VA hospitalization in December 1992, at which 
time it was noted that the veteran had no past medical 
history of stroke or hypertension, and a current 
cardiovascular biophysical assessment noted that he was 
asymptomatic for hypertension.  The following BP readings 
were recorded in 1993: 126/84 in January; 136/70 and 127/84 
in April; 112/76 and 131/91 in November; and 120/90 in 
December.  The following BP readings were recorded in 1994: 
126/87 and 146/90 in May; 142/88 in September; 144/94 in 
October; and 124/70 in December.  In March 1995, BP readings 
of 130/82 and 147/84 were recorded, and a review of the 
veteran's past medical history noted a question of 
hypertension, with a few high measurements.  In April 1995, a 
BP reading of 139/88 was recorded.  BP readings of 129/84, 
124/82, and 128/96 were recorded during hospitalization at 
the UTC Surgical Center in July 1995, at which time it was 
noted that the veteran's family history was positive for high 
BP and diabetes.  Subsequent VA outpatient records recorded 
BP readings of 142/100 in September 1995, at which time a 
question of high BP was assessed; 132/83 and 132/86 in 
December 1995, at which time the veteran was noted to have a 
majority of diastolic BP readings that were equal to or 
greater than 90, and treatment with medication was begun; 
130/90 in April 1996, at which time stable BP was assessed; 
and 120/80 in August 1996, at which time well-controlled 
hypertension was assessed.

On August 1997 VA cardiovascular examination, the veteran 
contended that hypertension had its onset during his military 
service.  After reviewing the veteran's claims file and 
medical chart, the examiner stated that those records 
indicated that almost all of the BP readings therein were 
within normal limits, and that the veteran was diagnosed with 
hypertension and began treatment with antihypertensive 
medication in 1995.  After current examination, which showed 
BP readings of 140/110, 130/98, and 142/115, and that the 
veteran was moderately hypertensive, the examiner opined that 
the review of records indicated that he was not hypertensive 
in service.

In March 1999, O. Lindefjeld, M.D., stated that he reviewed 
the veteran's claims file, and opined that the December 1989 
examination at the time of separation from the first period 
of active service showing a BP reading of 122/80 indicated an 
elevated diastolic BP reading.  He stated that several 
subsequent BP readings showed elevated diastolic pressure, 
and that hypertension was diagnosed in 1995, at which time 
the veteran was treated with medication.  The doctor 
concluded that the medical records showed that symptoms of 
hypertension presented during the first period of the 
veteran's active service, and opined that hypertension should 
thus be service connected.

The subsequent record includes numerous VA medical records 
developed from 1998 to 2002, including a January 2001 VA 
cardiovascular examination report wherein the examiner stated 
that he reviewed the veterans claims file, which showed a 
diagnosis of hypertension in 1995.  The veteran gave a 
history of the diagnosis of hypertension in 1992 or 1993.  
After current examination of the veteran, which showed BP 
readings of 120/80, and a diagnosis of controlled 
hypertension, the examiner reviewed Dr. Lindefjeld's March 
1999 medical report, which indicated that the veteran began 
treatment for hypertension in 1995.  The VA physician opined 
that the veteran's multiple BP readings between 1983 and 1992 
in service were normal, and that hypertension was diagnosed 
in 1995; the doctor defined hypertension as sustained 
elevation of arterial pressure that, in most cases, was 
without definable cause.

In this case, the slim evidence in support of the veteran's 
claim for service connection for  hypertension includes his 
own contentions, and Dr. Lindefjeld's March 1999 medical 
report, which is based upon an inaccurate factual basis, and 
contains a medical conclusion that is not supported by the 
actual facts in this case.  

With respect to the veteran's contentions, the Board observes 
that, as a layman without the appropriate medical training 
and expertise, he is not competent to render a probative 
opinion on a medical matter-such as the date of onset of 
hypertension, and whether there is a medical relationship 
between his current hypertension and his military service.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).

With respect to Dr. Lindefjeld's March 1999 medical report, 
the Board observes that it is based upon an inaccurate 
factual basis, and contains a medical conclusion that is not 
supported by the actual facts in this case.  There is no 
evidence to support the opinions that the veteran's December 
1989 inservice BP reading of 122/80 indicated an elevated 
diastolic pressure, or that symptoms of hypertension 
presented during the first period of the veteran's service.   
To the contrary, 38 C.F.R. § 4.104 defines the term 
hypertension to mean that the diastolic blood pressure is 
predominantly 90 mm. or greater, as a result of which the 
diastolic reading of 80 is not elevated.

In fact, the service medical records are completely negative 
for findings indicative of hypertension as defined by 
38 C.F.R. § 4.014.  All recorded systolic and diastolic BP 
readings during both periods of active service were below 160 
and 90, respectively, and the heart and vascular system were 
normal on examinations for separation from each period of 
service in December 1989 and April 1991.

Neither does the evidence of record in the first post-service 
year show that hypertension was present to a degree of at 
least 10 percent, i.e., that diastolic pressure was 
predominantly 100 or more, or the systolic pressure was 
predominantly 160 or more, or that the veteran had a history 
of diastolic pressure predominantly 100 or more who required 
continuous medication for control.  In fact, all systolic and 
diastolic BP readings during the first post-service year in 
1991 and 1992 were below 160 and 100, respectively, and there 
is no indication that medication was prescribed for treatment 
of hypertension during that period.

The Board finds that the clear preponderance of the evidence 
in this case is against the veteran's claim for service 
connection hypertension.  Specifically, the negative evidence 
against the claim includes the service medical records and 
the medical records in the first post-service year in 1991 
and 1992 showing no findings of hypertension, as noted above.  
When findings indicative of hypertension were first 
objectively demonstrated following the first post-service 
year, there was nothing therein to relate them to the 
veteran's military service.  Following August 1997 VA 
cardiovascular examination, the examiner opined that a review 
of the veteran's records indicated that he was not 
hypertensive in service.  Dr. Lindefjeld himself stated in 
March 1999 that hypertension was first diagnosed in 1995, 
several years post service.  Following January 2001 VA 
cardiovascular examination, the examiner opined that opined 
that the veteran's multiple BP readings between 1983 and 1992 
in service were normal, and that hypertension was first 
diagnosed in 1995.
 
The Board finds of particular probative value the above 
August 1997 and January 2001 VA cardiovascular medical 
opinions, as they were rendered by physicians who reviewed 
the entire claims file and the veteran's entire medical 
history; currently examined the veteran and recorded 
cardiovascular clinical findings and diagnoses; and reached 
their conclusions as to the date of onset of the veteran's 
hypertension based on consideration and specific discussion 
of all pertinent medical evidence and events reflected in the 
record.  Unlike Dr. Lindefjeld in 1999, who did not 
personally examine the veteran, the VA physicians in 1997 and 
2001 thoroughly examined the veteran on each occasion and 
rendered pertinent cardiovascular findings, diagnoses, and 
opinions based on such examinations as well as a review of 
his medical history.  Moreover, the 2001 VA physician 
addressed and convincingly disposed of Dr. Lindefjeld's 
contrary opinions of record as to the date of onset of 
elevated BP readings, as well as thoroughly addressed the 
matters referred to in the August 2002 Board Remand, as a 
result of which the Board considers the 1997 and 2001 VA 
examination reports to play a decisive role in the 
disposition of the issue on appeal.  

For all the foregoing reasons, the claim for service 
connection for hypertension must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the competent 
medical evidence neither supports, nor is in relative 
equipoise with respect to, the claim, that doctrine is not 
for application in this appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

B.  Service Connection for Memory Loss Claimed as due to an 
Undiagnosed Illness
                            
Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.

Service connection may be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
Theater of Operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  38 U.S.C.A. § 1117;           38 C.F.R. § 3.317.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

As indicated above, a key requirement to establishing service 
connection under 38 C.F.R. § 3.317 is that the claimed 
symptom/condition, claimed as due to an undiagnosed illness, 
cannot medically be attributed to any known clinical 
diagnosis.  In this case, a review of the extensive medical 
evidence of record from 1983 to 2002 supports the conclusion 
that the veteran's memory loss is not attributable to any 
recognized medical diagnosis by competent and persuasive 
medical opinions.  For this reason, the Board finds that the 
criteria for service connection for memory loss as due to an 
undiagnosed illness are met.  

In reaching this conclusion, the Board has considered the 
veteran's 7-year history of noticeable declines in memory and 
concentration since his return from the Persian Gulf War 
recorded on July 1998 VA neuropsychological examination, and 
the examiner's opinion following examination that the 
etiology of his neuropsychological dysfunction including 
reported memory problems was unclear, but that its onset 
appeared to be after his Persian Gulf War service, which 
suggested that it was likely causally related to his military 
service; the normal findings on November 1998 VA neurological 
examination; the December 1998 VA clinical psychologist's 
opinion following examination that the veteran did not have 
any psychiatric diagnosis over and above his memory loss and 
cognitive difficulties; Dr. Lindefjeld's March 1999 report of 
the veteran's history of the onset of increasing symptoms of 
memory loss and concentration problems since his return from 
the Persian Gulf War, and his medical opinion that disability 
stemming therefrom seemed to be linked to Persian Gulf War 
Syndrome; the veteran's wife's January 2000 statement that 
the veteran began to show problems with memory and 
concentration soon after he returned from the Persian Gulf 
War; and the January 2001 VA clinical psychologist's opinion 
following examination that it was likely that the veteran's 
memory problems experienced in day-to-day functioning were 
secondary to his impaired mental control rather than to a 
primary memory impairment, and that it was more likely than 
not that the etiology of the veteran's mild impairment of 
mental control documented on current examination could not be 
attributed to a diagnosed illness, e.g. depression.  The 2001 
VA examiner also noted that there was evidence to suggest 
that the veteran began to experience cognitive difficulties 
at least as early as 1992, within 1 year of separation from 
service.   

As the competent and persuasive medical opinions of record 
establish that the veteran's memory loss symptoms are not 
attributable to a recognized medical diagnosis, the Board 
finds that that evidence supports the claim for service 
connection for memory loss as due to an undiagnosed illness.


ORDER

Service connection for hypertension is denied.

Service connection for memory loss, as due to an undiagnosed 
illness, is granted.




	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

